

	

		II

		109th CONGRESS

		1st Session

		S. 1091

		IN THE SENATE OF THE UNITED STATES

		

			May 20, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish a Federal incentive program as

		  part of a national gasification strategy to stimulate commercial deployment of

		  integrated gasification combined cycle and industrial gasification

		  technology.

	

	

		1.Short titleThis Act may be cited as the

			 National Gasification Strategy Act of

			 2005.

		2.Purpose

			The purpose of this Act is to establish a

			 Federal incentive program as part of a national gasification strategy to

			 stimulate commercial deployment of integrated gasification combined cycle and

			 industrial gasification technology in order to—

				(1)develop gasification as a gas supply option

			 that provides the energy equivalent of 1,500,000,000,000 cubic feet of natural

			 gas;

				(2)promote the use of domestic coal, biomass,

			 petroleum coke, and other domestic fuel resources;

				(3)reconcile coal use and environmental

			 protection;

				(4)reduce the demand pressure on domestic

			 natural gas prices and supply by promoting the use of gas derived from domestic

			 coal and biomass and other domestic fuel resources for electric generation and

			 industrial use;

				(5)provide affordable and reliable electricity

			 and gas supply;

				(6)promote the position of the United States

			 as a global leader in advanced gasification technology and carbon capture and

			 storage technology; and

				(7)accomplish the goals described in

			 paragraphs (1) through (6) while minimizing the burden on the Federal

			 budget.

				3.Definitions

			In this Act:

				(1)Biomass

					(A)In

			 generalThe term

			 biomass means—

						(i)an animal, agricultural, or plant waste;

			 and

						(ii)forestry materials, including wood wastes,

			 forest thinnings, and the residuals and byproducts of wood harvest or

			 conversion.

						(B)ExclusionThe term biomass does not

			 include paper that is commonly recycled.

					(2)Carbon capture

			 readyThe term carbon

			 capture ready means, with respect to a project, having a design that is

			 determined by the Secretary to be capable of accommodating the equipment likely

			 to be necessary to capture the carbon dioxide that would otherwise be emitted

			 in flue gas from the project.

				(3)IGCC

			 projectThe term IGCC

			 project means an integrated gasification combined cycle project with

			 respect to which, during the term of the loan guarantee under the program for

			 the project or, in the case of a grant, the useful life of the project, as

			 determined by the Secretary—

					(A)except as provided in section 4(c)(4), coal

			 will account for at least 75 percent of annual heat input; and

					(B)electricity will account for at least 75

			 percent of annual useful energy output.

					(4)Industrial

			 gasification projectThe term

			 industrial gasification project means a project with respect to

			 which, during the term of the loan guarantee under the program for the project

			 or, in the case of a grant, the useful life of the project, as determined by

			 the Secretary—

					(A)coal, biomass, or petroleum residues, in

			 any combination, may account for annual fuel heat input; and

					(B)electricity will account for less than 75

			 percent of annual useful energy output.

					(5)Natural gas

			 combined cycle power plantThe term natural gas combined cycle

			 power plant means a system that—

					(A)comprises 1 or more combustion turbines,

			 heat recovery steam generators, and steam turbines; and

					(B)combusts at least 90 percent natural gas

			 for the annual fuel heat input of the system for any year.

					(6)ProgramThe term program means the

			 Federal incentive program established under section 4(a).

				(7)ProjectThe term project

			 means—

					(A)any combination of equipment located at a

			 specific site for an IGCC project or industrial gasification project that is

			 used—

						(i)to gasify coal, biomass, or petroleum

			 residues;

						(ii)to remove pollutants from the resulting

			 gas;

						(iii)to use the resulting gas for industrial

			 purposes or burn the resulting gas in a turbine to generate electricity;

			 and

						(iv)to remove pollutants from the resulting

			 flue gas;

						(B)a combined cycle power plant refueled using

			 the equipment described in subparagraph (A) that is in existence on the date of

			 enactment of this Act; or

					(C)an industrial gasification project that

			 uses the equipment described in subparagraph (A).

					(8)SecretaryThe term Secretary means the

			 Secretary of Energy.

				(9)Total plant

			 investmentThe term

			 total plant investment means, with respect to a project, the

			 aggregate amount of—

					(A)engineering, procurement, and construction

			 costs;

					(B)costs incurred by the owner of the project

			 in developing and starting up the project;

					(C)construction financing costs; and

					(D)any contingency reserves.

					4.Federal incentive

			 program

			(a)EstablishmentNot later than 1 year after the date of

			 enactment of this Act, the Secretary shall establish a Federal incentive

			 program under which the Secretary shall provide loan guarantees and grants for

			 projects selected in accordance with this Act.

			(b)Eligible

			 projectsThe owner of a

			 proposed project that seeks to receive a loan guarantee or grant for a project

			 under the program shall submit to the Secretary, in accordance with such

			 procedures as the Secretary shall establish by regulation, an application that

			 demonstrates that the project—

				(1)if the proposed project is an IGCC project,

			 will be—

					(A)a new power plant;

					(B)a repowering of an existing coal-fired

			 power plant; or

					(C)a refueling of an existing natural gas

			 combined cycle power plant;

					(2)will comply with enforceable emission

			 limitation requirements, in addition to any other applicable Federal or State

			 emission limitation requirements, that the project attain at least—

					(A)total sulfur dioxide emissions in flue gas

			 from the project that do not exceed 0.04 lb/mmBtu;

					(B)a 95-percent removal rate (including any

			 fuel pretreatment) of mercury from the coal-derived gas, and any other fuel,

			 combusted by the project;

					(C)total nitrogen oxide emissions in the flue

			 gas from the project that do not exceed 0.05 lb/mmBtu; and

					(D)total particulate emissions in the flue gas

			 from the project that do not exceed 0.01 lb/mmBtu;

					(3)will be carbon capture ready;

				(4)in the case of an application for a loan

			 guarantee, will have an assured revenue stream and other credit enhancements

			 that provide credit and Federal budget scoring that is acceptable to the

			 Secretary and the Office of Management and Budget (in accordance with the

			 purpose and goals described in section 2); and

				(5)has obtained—

					(A)approval by the appropriate regulatory

			 commission of the recovery of the cost of the project; or

					(B)a power purchase agreement, or a letter of

			 intent relating to such an agreement, that has been approved by the board of

			 directors or appropriate oversight authority of, and executed by, a

			 creditworthy purchasing party, as determined by the Secretary.

					(c)Selection of

			 projects

				(1)In

			 generalThe Secretary

			 shall—

					(A)establish, by regulation, review and

			 approval criteria and procedures for selecting a proposed project to receive a

			 loan guarantee or grant under the program; and

					(B)select projects for receipt of loan

			 guarantees and grants in accordance with those criteria.

					(2)DiversityIn applying the review and approval

			 criteria to each proposed project, the Secretary shall ensure, to the maximum

			 extent practicable, that the portfolio of projects for which loan guarantees or

			 grants are provided under the program will result in—

					(A)gasification of a diversity of coal types

			 (including subbituminous coal) and other fuel types; and

					(B)a geographic diversity of projects.

					(3)LimitationThe Secretary shall issue a loan guarantee

			 for a proposed project only if the loan guarantee for the project under the

			 program has a budget score under the Federal Credit Reform Act of 1990 (2

			 U.S.C. 661 et seq.) that, as determined by the Office of Management and Budget,

			 does not exceed the product obtained by multiplying—

					(A)an amount equal to the total plant

			 investment in the project; and

					(B)such percentage level for budget scoring as

			 shall be established by the Office of Management and Budget in accordance with

			 the purpose of this Act.

					(4)Certain IGCC

			 projectsThe Secretary may

			 select under this subsection not more than 2 IGCC projects with respect to

			 which, during the term of the loan guarantee under the program for the project

			 or, in the case of a grant, the useful life of the project, as determined by

			 the Secretary, biomass or petroleum residues may account for at least 75

			 percent of annual heat input.

				(d)Commencement of

			 constructionThe Secretary

			 shall require construction on a project for which a loan guarantee or grant is

			 provided under the program to commence not later than the date that is 3 years

			 after the date of issuance of the loan guarantee or grant.

			(e)Provision of

			 loan guarantees and grants

				(1)Loan

			 guaranteesEach loan

			 guarantee provided for a project under the program shall—

					(A)cover up to 80 percent of the total plant

			 investment in a project selected under subsection (c), on the conditions

			 that—

						(i)the owner of the project provides equity

			 investment in the project of at least 20 percent of the total plant investment;

			 and

						(ii)for purposes of applying the percentage

			 requirements under clause (i), the amount of the total plant investment shall

			 be reduced by the dollar amount of any Federal grant provided for the project

			 under the program;

						(B)apply to the long-term debt obligations for

			 the project, which obligations—

						(i)may, at the discretion of the Secretary, be

			 nonrecourse obligations; and

						(ii)shall have a term of up to 30 years;

			 and

						(C)be backed by the full faith and credit of

			 the United States.

					(2)Grants

					(A)In

			 generalEach Federal grant

			 provided for a project under the program shall—

						(i)be provided for a project only to the owner

			 of the project, in whole or in part, that is a Federal, State, or local

			 governmental entity or rural electric cooperative; and

						(ii)cover not more than 20 percent of the

			 portion of total plant investment contributed by the Federal, State, or local

			 governmental entity or rural electric cooperative for the project.

						(B)ExceptionThe limitation described in subparagraph

			 (A)(ii) shall not apply to any portion of investment or operating costs

			 relating to the capture and storage of carbon dioxide.

					(3)LimitationsThe Secretary may provide, or certify an

			 eligible project to receive, loan guarantees or grants for a project if the

			 aggregate scored value (as determined by the Office of Management and Budget)

			 of incentives made available to IGCC projects and industrial gasification

			 projects does not exceed—

					(A)$200,000,000 for each project receiving

			 incentives under this title; and

					(B)20 percent of the total plant investment of

			 each project receiving incentives under this title.

					(f)RegulationsNot later than 1 year after the date of

			 enactment of this Act, the Secretary shall issue regulations to carry out the

			 program, including, at the discretion of the Secretary, regulations that

			 establish—

				(1)conditions for the disbursement of funds

			 for loan guarantees or grants provided under the program;

				(2)procedures and requirements for monitoring

			 and reporting the status of projects, or of research, development,

			 demonstration, or commercial deployment under projects, for which loan

			 guarantees or grants are provided under the program;

				(3)procedures for taking actions to restrict

			 the impact on the Federal budget in the event of foreclosure of a project

			 provided a loan guarantee or grant under the program; and

				(4)application, insurance, and other fees,

			 including schedules for the payment or collection of the fees, to cover

			 administrative costs incurred, and the burden placed on the Federal budget, in

			 carrying out the program.

				(g)Authorization

			 of appropriations

				(1)Carbon capture

			 and demonstration projects

					(A)In

			 generalSubject to

			 subparagraph (B), there is authorized to be appropriated for providing loan

			 guarantees or grants for projects involving the capture or storage of carbon

			 dioxide under the program—

						(i)$250,000,000 for fiscal year 2006;

						(ii)$150,000,000 for each of fiscal years 2007

			 through 2009; and

						(iii)$100,000,000 for each of fiscal years 2010

			 through 2012.

						(B)Specific

			 projectsOf each amount made

			 available under subparagraph (A) for a fiscal year—

						(i)1/3 of the amount

			 shall be used for providing loan guarantees or grants for projects involving

			 research, development, and demonstration of technology for—

							(I)the capture and storage of carbon

			 dioxide;

							(II)biomass gasification; or

							(III)gasification of subbituminous or lignite

			 coals; and

							(ii)2/3 of the amount

			 shall be used for providing loan guarantees or grants to support the commercial

			 deployment of technology for capture and storage of carbon dioxide from

			 projects for which loan guarantees or grants are provided under the

			 program.

						(2)IGCC and

			 industrial gasification projects

					(A)Authorization

			 of appropriationsSubject to

			 subparagraph (B), there is authorized to be appropriated for providing loan

			 guarantees or grants for IGCC projects and industrial gasification projects

			 under the program—

						(i)$500,000,000 for fiscal year 2006;

						(ii)$300,000,000 for each of fiscal years 2007

			 through 2009; and

						(iii)$200,000,000 for each of fiscal years 2010

			 through 2012.

						(B)Specific

			 projectsOf each amount made

			 available under subparagraph (A) for a fiscal year—

						(i)not more than 50 percent shall be used for

			 providing loan guarantees for industrial gasification projects; and

						(ii)the remaining amount shall be used for

			 providing loan guarantees or grants for IGCC projects, of which—

							(I)at least 1/3 of the

			 amount shall be used for providing loan guarantees or grants for IGCC projects

			 that involve existing natural gas combined cycle power plants refueled using

			 gasification of coal, biomass, or petroleum residues; and

							(II)not more than $30,000,000 may be used for

			 providing Federal grants for IGCC projects.

							5.Integrated western

			 coal/high altitude carbon minimization-sequestration energy system

			(a)In

			 generalSubject to the

			 availability of appropriations, the Secretary shall provide financial

			 assistance (including grants and loan guarantees) for a project to produce

			 energy from coal mined in the western United States using appropriate advanced

			 integrated gasification combined cycle technology, including repowering of

			 existing facilities, that minimizes and offers the potential to sequester

			 carbon dioxide emissions.

			(b)SpecificationsThe project—

				(1)may be built in stages;

				(2)shall have a combined output of at least

			 100 megawatts;

				(3)shall be located in a western State at an

			 altitude greater than 4,000 feet; and

				(4)shall use coal with an energy content of

			 not more than 9,000 Btu/lb.

				(c)Federal

			 shareThe Federal share of

			 the cost of the project shall not exceed 50 percent.

			(d)Technical

			 criteriaTechnical criteria

			 for a project under a clean coal power initiative carried out by the Secretary

			 shall apply to the construction of the project.

			(e)FeesThe Secretary may establish by regulation

			 application, insurance, and other fees, including schedules for the payment or

			 collection of the fees, to cover administrative costs incurred, and the burden

			 placed on the Federal budget, in carrying out this section.

			

